PER CURIAM:
Gary Ivan Terry seeks to appeal from the district court’s orders dismissing his appeal from the bankruptcy court’s orders denying his motion to vacate the conversion of 1103 Norwalk Street, LLC’s bankruptcy case from Chapter 11 to Chapter 7, and denying his motion for reconsideration. The district court dismissed the appeal because it was not filed by a licensed attorney. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-is and dismiss the appeal for the reasons stated by the district court. See Terry v. Sparrow, Nos. CA-04-743-1; BK-01-10059 (M.D.N.C. Mar. 31, 2005). Additionally, we deny Terry’s motions for appointment of counsel, for review under the Administrative Procedures Act of Appellee’s informal brief, and to expedite oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED